Exhibit 10.11




PURCHASE AGREEMENT







This PURCHASE AGREEMENT (the “Agreement”) is effective April 20, 2012 (the
“Effective Date”),







BETWEEN:

Billali Mine, LLC (collectively hereinafter the "Seller"), a company organized
and existing under the laws of the state of Arizona, with its head office
located at:




Ballali Mine, LLC

5502 East 7th Street

Tucson, AZ  85711







AND:

Steele Resources Incorporated (the "Buyer"), a company organized and existing
under the laws of the state of Nevada, with its head office located at:




3081 Alhambra Drive


Suite 208


Cameron Park, CA 95682




RECITALS




A.

Seller is the owner of the Billali Mine a property with one lode mining claim
located in westernmost New Mexico, in the Summit Mountains, Grant County. It is
approximately 35 mi (55 km) east of Safford, Arizona, and is approximately 15 mi
(25 km) northeast of Duncan, Arizona. The location of the Property mine adit is
approximately latitude 32º53‟04.91” N and longitude 108º59‟01.59” W, elevation
5,343 ft. The claim has a cadastral location of SE ¼ and SW ¼, Section 26,
Township 16 South (T16S), Range 21 West (R21W), New Mexico Meridians, and is
known as the Billali Mine claim (the "Premises")




B.

Seller has been issued a permit to mine the Premises by the State of New Mexico
Mining and Minerals Division (the “Permit”).




C.

Buyer desires to purchase the interests of Seller in the Premises and the Permit
upon the terms and conditions herein set forth.




D.

Seller desires to sell their interests in the Premises and transfer the Permit
to Buyer upon the terms and conditions herein set forth.








1




--------------------------------------------------------------------------------




AGREEMENT




FOR AND IN CONSIDERATION of the payments herein required, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (the "Parties"
and individually a "Party") agree as follows:




1

GRANT OF PREMISES USE RIGHTS




A

  Grant of Use. Seller hereby grant exclusively use of and access to the
Premises to Buyer and its permitted successors and assign all of Seller’s
interest in and to all mineral and natural resource deposits beneath the surface
of, within, or that may be produced from the Premises without limitation
(hereafter the "Mineral Substance").

B  

Rights of Buyer.  Buyer shall have the following rights in respect of the
Premises:



i)

Surface, Mining and Access Rights. Subject only to any limitations imposed by
federal, state and local regulations, the free, unrestricted and uninterrupted
right of access, ingress and egress to the Premises over existing roads or
alternate routes approved by Seller and the right to enter upon and occupy the
Premises for all purposes reasonably incident to exploring for, developing,
mining (by underground mining, surface mining, strip mining or any other surface
or subsurface method, including any method later developed), extracting,
milling, smelting, refining, stockpiling, storing, processing, removing and
marketing there from all ores, metals, minerals, mineral products (including
intermediate products) and materials of every nature or sort, and the right to
place, construct, maintain, use and thereafter remove such structures,
facilities, equipment, roadways, haulage ways, utility lines, reservoirs and
water courses, and other improvements as may be necessary, useful or convenient
for the full enjoyment of all of the rights granted under this Agreement.  Buyer
shall have sole and exclusive custody, possession, ownership and control of all
ore, rock, drill core and other Mineral Substances extracted or removed from the
Premises and may sell or otherwise dispose thereof.  In the exercise of such
rights, Buyer shall be subject only to compliance with applicable statutes,
rules, regulations and the terms of this Agreement. These rights are also
granted and may be utilized for the purpose or in the course of carrying on
exploration, development or mining operations on any other properties in which
Buyer may have or acquire any right or interest, provided Seller assents to the
same.



ii)

Cross Mining. The right, if Buyer so desires, to mine and remove any Mineral
Substances existing on, in or under the Premises through or by any means,
including but not limited to shafts, openings or pits which may be sunk or made
upon adjoining and nearby properties, and the right to store any Mineral
Substances from the Premises upon any such properties. In addition, Buyer may
use the Premises for any shafts, openings, pits and storage areas sunk or made
for the mining, removal and/or stockpiling of any Mineral Substances from any
adjoining or nearby properties. Mineral Substances taken from the Premises shall
at all times be kept entirely separate and distinct from any other ore or
concentrated product until the same are measured and sampled so that the rights
of Seller





2




--------------------------------------------------------------------------------

shall be at all times preserved and protected



iii)

Commingling. The right to commingle ore removed from the Premises or products
derived therefrom after treatment, with other ore or products, before or after
concentration or beneficiation, so long as the data necessary to determine the
weight, grade, and recoverability of both the ore removed from the Premises or
products derived therefrom and the ore or products with which it is commingled
are obtained by Buyer.  Buyer shall then use that data to determine Seller's
interest in minerals, metals and/or other products extracted from ores or
products so mixed.  Such data and determinations shall be acquired and completed
in accordance with generally accepted industry practices.



iv)

Deposit of Waste Materials. The right to temporarily or permanently deposit on
or off the Premises tailings, waste rock, overburden, surface stripping
materials, process solutions, and all other materials originating from the
Premises or from adjoining or nearby properties, even if the sole use of the
Premises may be for the placement of such materials subject to any and all
reclamation as required by state and Federal statutes and regulations.



v)

Treatment. The right, at Buyer's election and in any manner it deems fit, to
beneficiate, concentrate, process, smelt, refine, and otherwise treat on or off
the Premises any Mineral Substances taken from the Premises or from adjoining or
nearby properties by any physical or chemical method or methods. In exercising
this right, Mineral Substances may be removed to a plant or plants existing,
established or maintained upon the Premises or elsewhere, subject to accurate
metallurgical accounting and prompt reporting to Seller.



vi)

Water Rights. The right to use any of Seller’s water rights on, about, under or
appurtenant to the Premises to facilitate the exploration, mining and processing
rights granted in this Agreement.



2

TERM



A

Term.  The term of this Agreement shall commence as of the Effective Date and
shall continue for a period of two (2) years thereafter unless sooner terminated
in the manner herein provided.



B

Transfer of Ownership.  If, at the end of the term, Buyer has satisfied its
financial obligations under this contract, full right and title of ownership of
the Premises and all mineral rights shall be transferred to the Buyer,
including, but not limited to, all rights and title described under the terms of
the this Agreement.



3

 PAYMENTS TO SELLER



A

Purchase Price.  



i)

Upon execution of this Agreement Buyer will cause to have issued two million
shares





3




--------------------------------------------------------------------------------

(2,000,000) of common stock in the corporation (OTCBB:SELR). The Common stock
has not been registered under the Securities Act, and are “restricted
securities” as defined in Rule 144 under the Securities Act and may not be
offered, sold, pledged or otherwise transferred, directly or indirectly, absent
registration under the Securities Act or an exemption there from and in
accordance with all applicable state securities laws and regulations. The
securities will bear a legend to this effect. The restricted securities legend
can be removed after a six month holding period, however, should Buyer seek to
file a registration during the six months following the execution of the
Agreement, Buyer will provide registration rights to the Seller.



ii)

Upon execution of this Agreement Buyer will pay to Seller a deposit of $100,000.



iii)

Within 45 days of execution of this agreement, Buyer will pay to Seller an
additional $500,000.



iv)

Buyer will deliver to Seller one thousand eight-hundred (1,800) American Eagle
One Ounce Gold Coins ("Gold Coins") according to the following schedule:



Twelve (12) months from execution

600 Gold Coins
Eighteen (18) months from execution

600 Gold Coins
Twenty-four (24) months from execution

600 Gold Coins

For valuation purposes, the value of the exchange of Gold Coins shall be the
closing price of gold on the closing daily price of London Bullion Brokers P.M.
Gold Fixing on the date of the execution of this Agreement. The posted price
shall be obtained from the Wall Street Journal, Reuters, E&MJ or other industry
accepted source.  



B

Net Smelter Royalty



i)

Production Royalty.  Upon satisfaction of the delivery of the Gold Coins set
forth in section 3(B) above, Seller shall be entitled to receive a five percent
(5%) Net Smelter Return (the "NSR") on any and all future mining activity at the
Property. NSR is defined as the gross amount paid by smelters or purchases for
the mineral ore extracted from the Property. The cost of extracting and shipping
ore from the Property to a third-party processor, sampling charges will not be
deducted in computing the NSR due Buyer.



ii)

If Buyer sells, receives or is credited with refined gold or silver, Buyer will
be deemed to have received proceeds from the sale thereof equal to the number of
ounces of refined gold or silver outturned to Buyer's account during the
calendar quarter multiplied in the case of gold by the average daily London
Bullion Brokers P.M. Gold Fixing during such calendar quarter and in the case of
silver by the average of the daily Engelhard industrial bullion price for silver
during the calendar quarter.  The average price for a calendar quarter shall be
determined by dividing the sum of all daily prices posted during the calendar
quarter by the number of days that prices were posted.  The posted price shall
be obtained from the Wall Street Journal, Reuters, E&MJ or other
industry-accepted source.  If a posted price referenced above becomes no longer
available, Buyer shall, acting reasonably, select an alternative posted price
that closely approximates such original posted price. Buyer shall





4




--------------------------------------------------------------------------------

have the right to market and sell to third parties refined gold and silver in
any manner it chooses, including the sale of such refined gold and silver on the
commodity market. In this regard, Seller shall have no right to participate in
any gains and/or profits or obligation to suffer any losses accruing to Buyer as
a result of forward sales, options trading, commodities futures trading or
similar transactions.



iii)

Charges to be deducted from proceeds in determining Net Smelter Returns



(a)

all costs, charges and expenses paid or incurred by Buyer for treatment in the
smelting and refining processes (including handling, processing, interest and
provisional settlement fees, sampling, assaying and representation costs,
penalties and other processor deductions);



(b)

 shall accrue quarterly (based on calendar quarters) and shall become due and
payable by Buyer prior to the end of the month following the end of each
quarter.  Royalty payments shall be accompanied by pertinent information in
sufficient detail to explain the calculation of the royalty payment;



iv)

All statements for royalties rendered to Seller by Buyer during any quarter
shall conclusively be presumed to be true and correct after one year following
the end of such quarter unless within said one year period Seller takes written
exception thereto and makes a claim on Buyer for adjustment. No adjustment
favorable to Buyer shall be made unless it is made within the same prescribed
period.



v)

Seller, upon notice in writing to Buyer and utilizing a designated
representative, shall have the right to audit Buyer's accounts and records
relating to the payment of the royalty for any calendar quarter within the
one-year period following the end of such calendar quarter; provided.  However,
the making of any audit shall not extend the time for the taking of written
exception to and the adjustment of accounts as provided for in the paragraph
above.  All audits shall be conducted by Seller at the office of Buyer where the
relevant books and records are maintained and such audit shall be conducted
during normal business hours.



C

Place and Allocation of Payment. All payments shall be made and allocated in
accordance with the provisions in the Section 10A.



D

No Royalty on Test Materials. Buyer shall have the right to mine and market
amounts of Mineral Substances reasonably necessary for sampling, assaying,
metallurgical testing and evaluation of the mineral potential of the Premises
without incurring any obligation to make production royalty payments.



4

 TITLE MATTERS



A

Representations and Warranties. Seller covenants and warrant to Buyer, which
covenants and warranties shall survive termination of this Agreement, as
follows:





5




--------------------------------------------------------------------------------





i)

Seller warrants, to the best of their knowledge and belief, there are no claims,
actions, suits or proceedings pending or threatened on account of or as a result
of ownership of the real property which, if adversely determined, would prevent
or hinder the conditions contained in this Agreement.



ii)

Seller warrants, to the best of their knowledge and belief, they have good and
merchantable title to the patented mining claims as set out in Exhibit “A”
including any reservations contained in patents issued by the United States of
America. As to said patented claims, that Seller have not entered into any
leases, licenses, easements or other agreements, recorded or unrecorded,
granting rights to any parties in any of the property and no person or other
entity has any right to possess  any portion of the property.  



iii)

Seller warrants that they have no knowledge of violation of law or ordinance
with respect to the use of ownership of the property.



iv)

Seller warrants that they have full right, power and capacity to enter into this
Agreement under the terms set forth herein.



v)

Buyer shall have quiet and peaceable possession of the Premises.



vi)

Seller has no knowledge or information indicating that any reclamation
obligations for prior operations on the Premises are unsatisfied.



vii)

Seller warrants that patented claims are in good standing and all required
payments to maintain the claims have been timely made, and no liens or
encumbrances exist.



viii)

Seller has no knowledge of any existing or threatened violations of any federal
or state environmental laws or regulations as a result of any condition on the
Premises.



B

Title Defects, Defense and Protection. Buyer may at any time cause a title
search to be made covering all or any part of the Premises.  Seller shall
provide Buyer with any abstracts and other evidences of title in Seller’s
possession or control.  If, (1) in the opinion of Buyer, Seller’s title to all
or any part of the Premises is defective or less than as represented in Section
4.A; or (2) Seller’s title is contested or questioned by any person or entity
Buyer shall notify Seller and Seller shall promptly defend title or correct the
alleged defects.  In the event Seller is unable or unwilling to promptly correct
the alleged defects or defend title, Buyer may, without obligation and without
waiver of any remedies of Buyer, attempt to perfect or defend Seller’s title. In
that event, Seller shall cooperate as reasonably necessary to assist Buyer in
its efforts to perfect or defend Seller’s title, time being of the essence.  Any
money expended by Buyer to perfect or defend Seller’s title shall be deductible
from the Gold Coin payment set forth in Section 3B or 3C for the year in which
such money is spent. Any improvement or perfection of title to the Premises
shall inure to the benefit of Buyer in the same manner and to the same extent as
if such improvement or perfection had been made prior to the execution of this
Agreement.



C

Lesser Interest.  If Seller’s mineral ownership interest in the Premises from
which production is





6




--------------------------------------------------------------------------------

made is less than 100%, then the agreement may be terminated immediately by
Buyer, at Buyer’s sole discretion.  Notwithstanding, if Buyer does not terminate
the agreement amounts payable pursuant to Sections 3.A, 3.B and 3.C shall be
payable only as to the share of production that is attributable to Seller’s
actual mineral ownership interest of the Premises. Such termination or
reductions in payments shall not waive or eliminate any other rights or remedies
Buyer may have in connection with this Agreement.



5

OBLIGATIONS OF BUYER



A

Outstanding Mineral Interests.    Buyer has conducted a mineral review of the
Premises described in Exhibit "A”.  Based on said review, Buyer is not aware of
any defects in Seller’s title, nor of any other matter that would cause Seller’s
warranties and representations made herein to be untrue.



B

Protection from Liens.  Buyer shall keep title to the Premises free and clear
from any liens, claims and encumbrances (other than liens for taxes not yet due
and delinquent) arising from its operations hereunder. Buyer shall promptly pay
for all labor performed upon or material furnished to the Premises at the
request of Buyer and shall keep the Premises free and clear from liens of
mechanics or materialmen in connection with services performed and material
supplied at Buyer's request. Buyer shall, however, have the right in good faith
to contest the validity of any lien, claim or liability and shall not be
required to remove any such lien, claim or liability so long as Buyer is
contesting the validity or the amount thereof. The foregoing provisions shall
not restrict Buyer from placing a mortgage, trust deed or other lien upon its
interest in the Premises for financing purposes, so long as said encumbrance is
subordinate to the rights of Seller to terminate this Lease for nonperformance
in accordance with its terms.



C

Indemnification and Insurance.  Buyer shall protect Seller against any damages
arising out of Buyer's operations on the Premises and shall indemnify Seller
against liability resulting from Buyer's operations on the Premises; provided,
however, that any act or omission by Seller or any agent acting on its behalf,
or any breach of warranty by Seller, shall not have been a contributing cause to
the event giving rise to any such damages.  

Taxes and Assessments.  Except as provided below, Buyer shall pay promptly
before delinquency all taxes and assessments that may be assessed during the
term of this Agreement upon the Premises resulting from Buyer's activities and
products derived therefrom.  This includes all assessments payable to maintain
the integrity of the mining claims, on an annual basis, due and payable to Grant
County or other required State or US Federal agencies. Buyer will defend the
rights of Seller with respect to other individuals that prospect or overstake
Seller’s mining claims.  However, Buyer shall always have the right to contest,
in the courts or otherwise, either in its own name or in the name of Seller, the
validity or amount of any such taxes or assessments, or to take such other steps
or proceedings as it may deem necessary to secure a cancellation, reduction,
readjustment or equalization thereof, before it shall be required to pay such
taxes or assessments.  Notwithstanding the foregoing, Buyer shall not permit any
part of the Premises to be conveyed and title lost as the result of nonpayment
of such taxes and assessments. Buyer





7




--------------------------------------------------------------------------------

shall provide Seller with copies of all receipts evidencing payment of such
taxes and assessments.  If Seller should receive tax bills or claims that are
the responsibility of Buyer, Seller shall promptly forward such bills or claims
to Buyer for appropriate action.  Buyer shall pay the above-referenced taxes
that are assessed from the Effective Date of this Agreement to its date of
termination.  Nothing in this paragraph shall be construed to obligate Buyer to
pay that portion of any tax based upon an assessment of improvements or
structures made or placed on the Premises by Seller. Buyer shall not be liable
for any taxes levied on or measured by Seller’s income or based upon payments
made to Seller by Buyer under this Agreement.



D

Compliance with Laws and Regulations.   Buyer shall perform all of its
operations on the Premises in compliance with all applicable Federal, State and
local laws and regulations pertaining to environmental protection, reclamation
and bonding, and any other regulatory authority having rightful jurisdiction in
the conduct of exploration, development and production operations on the
Premises, including without limitation, requirements applicable to the plugging
of drill holes and reclaiming, re-contouring and re-seeding of drill pads,
trenches, access roads and other disturbances.  Buyer shall have no obligations
with respect to prior operations or preexisting conditions on the Premises. The
indemnification obligations of Buyer pursuant to Section 5.C shall specifically
be applicable to all of Buyer's environmental obligations. The obligations of
Buyer under this Section 5.D shall survive termination of this Agreement.



E

Seller’s Right to Inspect.  During the initial two year term of this Agreement
Buyer shall allow Seller and representatives of Seller, at their sole risk and
expense, access to the Premises for the purposes of viewing or inspecting
Buyer's operations, at times which, in Buyer's discretion, do not unreasonably
interfere with its operations.  Seller and Seller’s representatives agree to
indemnify, protect, save and hold harmless Buyer and its affiliated and direct
and indirect parent corporations and their respective directors, partners,
officers, employees, agents and corporate affiliates from and against any and
all losses, costs, damages, expenses, attorney fees, claims, demands,
liabilities, suits and actions of every kind and character that may be imposed
upon or incurred by Buyer and its affiliated and direct and indirect parent
corporations and their respective directors, partners, officers, employees,
agents or corporate affiliates on account of, or arising directly or indirectly
from, Seller’s rights under this Section 5.E  Seller acknowledges and agrees
that information obtained pursuant to this Section 5.E shall be subject to the
confidentiality provisions set forth in Section 11 hereof.



F

 Delivery of Data.  Upon termination of this Agreement, Buyer shall furnish
Seller, within a reasonable time and without warranty or liability, one set of
copies of all available data generated from work by or for Buyer on the
Premises. Such data is to include, but not necessarily be limited to,
geochemical and assay data; sample maps; geologic maps, cross sections and
reports; geophysical maps, cross sections and reports; and drill logs. Buyer
shall authorize and permit Seller to take possession of any available drill
core, drill cuttings, rejects and pulps derived from the Premises whether or not
such materials are stored on the Premises.  Buyer shall have no liability to
Seller or any third party for lack of availability or





8




--------------------------------------------------------------------------------

poor condition of any such cores or samples or for any deficiencies in the
accuracy, reliability or completeness of any information and data furnished to
Seller.  Seller shall assume all risks stemming from reliance upon such data by
itself and by third parties after disclosure thereof by Seller and shall
indemnify and hold harmless Buyer as to any claims made by such third parties.



G

 No Obligation to Mine. Nothing in this Agreement shall impose any obligation or
covenant, express or implied, upon Buyer to conduct any exploration, development
or mining operations upon the Premises, it being the intent of the Parties that
Buyer shall have sole discretion to determine the technical and economic
feasibility, timing, method, manner and rate of conducting any such operations.
Only the express duties and obligations provided under this Agreement shall be
binding upon Buyer. The nature, manner and extent of all exploration
development, mining and other operations, if any, shall be matters to be
determined solely within the discretion of Buyer.



6

OBLIGATIONS OF SELLER



A

Cooperation by Seller.  Seller shall execute all documents and otherwise
cooperate with Buyer as needed in connection with the conduct of operations on
the Premises, including the transfer of ownership of the existing Permit to
Buyer, acquisition of additional governmental permits, post-mining reclamation
approvals, water rights, and other rights and privileges related to the conduct
of operations on the Premises and reclamation thereof.  In that regard, Seller
agrees not to protest, challenge or otherwise oppose any water right or
operational permit filings that Buyer may make to facilitate operations or
proposed operations on or in connection with the Premises.



B

 Sharing of Data by Seller.   Seller shall, upon execution of this Agreement,
provide or make available to Buyer any available technical and title information
and drill core and other samples (such as cuttings, pulps, drill logs, assay
results, feasibility reports, etc.) concerning the Premises that are in Seller’s
possession or control. Similarly, Seller shall, as soon as possible, provide or
make available to Buyer any such information and samples that Seller may acquire
subsequent to the execution of this Agreement, whether obtained personally or
from third parties.



7

TERMINATION



A

Termination by Seller.   In the event Seller considers that Buyer has not
complied with any obligation hereunder, Seller shall notify Buyer setting out
specifically in what respect it is claimed that Buyer has breached this
Agreement. If the alleged breach is not cured within 60 days after notice is
given of  default or if Buyer has not within that time either commenced to cure
the alleged breach and does not thereafter diligently complete such cure, or
challenges the legitimacy of the allegation, Seller may terminate this Agreement
by delivering to Buyer written notice of such termination; provided, however,
that in the event Buyer challenges the legitimacy of the allegation Buyer may
give written notice to Seller within such 60-day period setting forth such fact.
If Seller gives written notice within 15 days of Buyer's notice





9




--------------------------------------------------------------------------------

that Seller rejects Buyer's position then this Agreement shall not be terminable
by Seller until there is a final judicial determination by a court of competent
jurisdiction that a default exists and shall not be terminated thereafter if
Buyer shall satisfy such judgment within 30 days following its entry (or if an
appeal of such judgment is taken following its affirmance by the highest court
to which such an appeal is made).  Failure of Seller to give such notice shall
constitute agreement by Seller that Buyer is not in default.  Seller shall not
be entitled to terminate this Agreement for any default which by its nature is
not retroactively curable if Buyer has used its best efforts to cure such a
default to the extent practical or if Buyer has paid Seller’s damages for such
default where damages are an appropriate remedy. Seller shall have no right to
terminate this Agreement except as expressly provided in this Section 7.A, and
termination of this Agreement shall be the sole remedy of Seller.  Neither the
service of any notice nor the performance of any acts by Buyer intended to meet
any such alleged breach shall be deemed an admission or presumption that Buyer
has failed to perform all of its obligations under this Agreement.



B

Termination by Buyer. Buyer shall have the right to terminate this Agreement at
any time with respect to the Premises by giving Seller written notice of such
termination. Termination shall not cause a reduction in the payments already
made according to Section 3.A.  

Upon such termination, all right, title and interest of Buyer under this
Agreement shall terminate with respect to the Premises affected. Buyer shall be
relieved of all further obligations set forth in this Agreement as to the
Premises affected except those obligations, if any, which have accrued prior to
such termination. Any taxes, assessments and governmental charges for which
Buyer was responsible prior to termination shall be prorated as of the
termination date.



C

Release.  Following termination of this Agreement as to all or a part of the
Premises, Buyer shall promptly deliver to Seller a fully executed release of
this Agreement in recordable         form.



D

Reclamation: Removal of Property.  Upon termination of this Agreement, Buyer
shall have a continuing right to enter upon the Premises to complete required
reclamation required as a result of Buyer’s activities on the Premises. Buyer
shall within ninety (90) days after the date of termination remove from the
Premises all of its machinery, buildings, structures, facilities, equipment and
other property of every nature and description erected, placed or situated
thereon except foundations of a permanent nature, supports, track and pipe
placed in shafts, drifts or openings in the Premises.  Any property of Buyer not
removed by the end of this ninety day period shall become the property of
Seller; however, Buyer does not warrant the condition or safety of any such
property.  Buyer shall have the right to keep a watchman on the Premises during
this ninety day period.



E

Return of Mine Permit.  Upon termination of this Agreement by either Party,
Buyer and Seller shall execute all documents and otherwise cooperate with as
needed in connection with the conduct of operations on the Premises, including
returning ownership of the existing Permit to Seller.  





10




--------------------------------------------------------------------------------





8

 LIENS

In the event that Seller fails to promptly pay, when due, taxes, mortgages or
other liens levied against the Premises and payable by Seller, Buyer shall have
the right (but shall not be obligated) to pay such past due amounts and, if
Buyer does so, Buyer shall be subrogated to all the rights of the holders
thereof and Seller shall reimburse Buyer for all such payments and for all
related costs and expenses paid or incurred by Buyer (including, without
limitation, related attorney fees) within 30 days after the same are paid or
incurred by Buyer.  The provisions of this Section shall survive termination of
this Agreement.



9

 FORCE MAJEURE

Buyer shall not be liable for failure to perform any of its obligations, other
than making payments due under Section 3, during any period in which performance
is prevented, in whole or in part, by causes herein termed Force Majeure. For
purposes of this Agreement, the term "Force Majeure" shall include labor
disputes; acts of God; action of the elements, including inclement weather,
floods, slides, cave-ins, sinkholes, earthquakes and drought; laws, rules,
regulations, orders, directives and requests of governmental bodies or agencies;
delay, failure or inability of suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors' or subcontractors' shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; judgments or orders of any court or agency; inability
to obtain on reasonably acceptable terms or in reasonably acceptable time any
public or private licenses, permits or other authorizations; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
future violation of federal, state or local environmental standard; acts of war
or conditions arising out of or attributable to war, whether declared or
undeclared; riot; civil strife; fire; explosion; or any other cause whether
similar or dissimilar to the foregoing, except for the inability to meet
financial commitments. If Buyer desires to invoke the provisions of this
Section, Buyer shall give notice of the commencement of the circumstances giving
rise to such Force Majeure. The time for discharging Buyer's obligations with
respect to the prevented performance, or the time within which Buyer must
undertake or complete any activity, shall then be extended for the period of
Force Majeure.



10

NOTICES AND METHODS OF MAKING PAYMENTS



A

Notices.  Any required notice or communication shall be in writing and shall be
effective when personally delivered (including delivery by express courier
service) to the following addresses, or when addressed as follows and deposited,
postage prepaid, in the United States mail for certified delivery:




If to Seller:

Billali Mine, LLC

5502 East 7th Street

Tucson, AZ  85711




With copies sent to:






11




--------------------------------------------------------------------------------




Billali Mine LLC

P.O. Box 207

Duncan, AZ  85534




Billali Mine LLC

P.O.Box 945

Duncan, AZ  85534







If to Buyer:

Steele Resources Incorporated

3081 Alhambra Dr.

Suite 208

Cameron Park, CA 95682




Either party may, by notice to the other given as aforesaid, change its mailing
address for future notices.  


11

CONFIDENTIALITY




Seller shall not, without the express written consent of Buyer not to be
unreasonably withheld, disclose any information concerning the terms of this or
operations conducted under this Agreement (except information and data that is
generally available to the public), nor issue any press releases concerning such
information.  




12

MISCELLANEOUS



A

Relationship of the Parties. Nothing contained herein shall be deemed to
constitute either Party, in its capacity as such, the partner, agent or legal
representative of the other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each Party shall have the free, unrestricted and independent right to
engage in and receive the full benefits of any and all business endeavors of any
sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.



B

Transfers.  Buyer and its respective successors shall have the right to assign
or otherwise transfer their respective interests in this Agreement in whole or
in part provided that the transferee agrees in writing to assume all, or a
portion of all if applicable, obligations of  Buyer hereunder, and Buyer shows
Seller, in writing, that the proposed transferee is financially and technically
able to comply with the obligations of the Buyer under this Lease, and, in that
event, Seller shall be obligated to consent to the transfer, with the
understanding that Buyer remains secondarily liable under this Lease. No such
transfer shall be effective until the Seller receives written notice of the
proposed transfer in accordance with Section





12




--------------------------------------------------------------------------------

10, and consents in writing to the same.



C

Payments After a Transfer of Interest.  In the event payments should be made to
other parties because of any transfer of the interest of any of the persons
constituting Seller, payments tendered to the Seller making the transfer or
Seller’s designated agent, shall conclusively be deemed payment to the
transferee until Buyer receives notice and evidence satisfactory to it from both
the agent (if applicable) and the transferring Seller that the transferor's
interest has been transferred and that payments should be made to the transferee
or the transferee's designated agent.



D

 Binding Effect.  Subject to the provisions of Section 12.B above, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the Parties and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors and assigns.



E

Construction of Agreement.  This Agreement and its Exhibits constitute the
entire understanding of the Parties with respect to the Premises, all previous
agreements, promises, representations, negotiations, writings and understandings
between the Parties concerning the Premises being expressly rescinded.  Except
for obligations of good faith and fair dealing, there are no terms or
conditions, express or implied, other than herein stated. This Agreement shall
be subject to all valid and applicable provisions of statutory or common law,
rules and regulations. Should this Agreement or any of its provisions or
operations be found to be contrary to any such valid law, rule or regulation,
the latter shall be deemed to control and this Agreement shall be regarded as
modified accordingly. Subject to the preceding sentence, no modification or
alteration of this Agreement shall be effective unless made in writing and
executed by the Parties with the same formality as this Agreement. There shall
be no modification or amendment by virtue of course of conduct by either party.
There shall be no modification or amendment by virtue of any concept of an oral
modification of a written agreement.  Wherever the term "including" is used
herein, it shall be deemed to mean "including without limitation," and wherever
the phrase "shall include" is used herein, it shall mean "shall include without
limitation."



F

Headings. The headings used herein are for convenience only and shall be
disregarded in construing and enforcing this Agreement.



G

Rule Against Perpetuities. The Parties do not intend nor desire for this
Agreement to violate the common law Rule Against Perpetuities or any analogous
statutory provision or any other statutory or common law rule imposing time
limits on the vesting or termination of estates in land. If any provision of
this Agreement does or would violate the Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land, then this
Agreement shall not be deemed void or voidable but shall be interpreted in such
a way as to maintain and carry out the Parties' objectives to the fullest extent
possible by law.



H

Applicable law.  This Agreement shall be construed, interpreted and governed by
the laws of





13




--------------------------------------------------------------------------------

the State of New Mexico.



I

Attorney Fees. In the event either Party brings any action or proceeding for
damages or equitable relief against the other Party for an alleged breach or
default of any provision of this Agreement to recover monies due or to enforce,
protect or establish any right or remedy of either Party under this Agreement,
the prevailing Party shall be entitled to recover as a part of such action or
proceeding reasonable attorney fees and court costs.



J

Disputes. Disputes or differences between the Parties shall not interrupt
performance of this Agreement or the continuation of operations hereunder, In
the event of any dispute or difference, operations may be continued and payments
may be made hereunder in the same manner as prior to such dispute or difference.
 In case of suit, adverse claim, dispute or question as to the ownership of the
Premises or production royalties, or any interest therein. Buyer may, in its
sole discretion, deposit the payment (or the portion of the payment in dispute.
if less than the whole payment is in dispute) into an escrow account and Buyer
shall not be held in default in payment thereof until such suit, claim, dispute
or question has been finally disposed of.



K

Multiple Counterparts. This Agreement may be executed in multiple counterparts
and all counterparts taken together shall be deemed to constitute one and the
same document





14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.




SELLER




Signature: /s/ Richard Billingsley

Date: April 20, 2012




Signature: /s/ Joy Merz

Date: April 20, 2012





Signature: /s/ Leslie Billingsley

Date: April 20, 2012




BUYER




Steele Resources Inc., a Nevada Corporation




By: April 20, 2012




/s/ A. SCOTT DOCKTER, President
































15




--------------------------------------------------------------------------------

Exhibit A

The Premises













[selr_ex1011002.gif] [selr_ex1011002.gif]











16


